Dismissed and Memorandum Opinion filed August 12, 2004








Dismissed and Memorandum Opinion filed August 12,
2004.
 
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00690-CR
____________
 
TONY CANANDUS
CURRY, Appellant
 
V.
 
THE STATE OF
TEXAS, Appellee
 

 
On Appeal from the
400th District Court
Fort Bend
County, Texas
Trial Court Cause No. 38,417
 

 
M E M O R A N D U M   O P I N I O N




After a guilty plea to aggravated robbery and a jury trial on
punishment, appellant was convicted and sentenced to twenty-five years= confinement on March 24, 2004.[1]  The next day, his trial counsel filed a
motion to withdraw, which the trial court granted on April 6, 2004.[2]    Appellant filed a pro se request for appellate
counsel, file stamped on April 28, 2004. 
The clerk=s record also contains an undated request from appellant, APlease give me a lawyer soon.@ 
Therefore, appellant was not represented by counsel when a motion for
new trial or a notice of appeal was due. 
Appointed appellate counsel filed a notice of appeal on July 6, 2004.
A defendant=s notice of appeal must be filed within thirty days after
sentence is imposed when the defendant has not filed a motion for new
trial.  See Tex. R. App. P. 26.2(a)(1).  A notice of appeal which complies with the
requirements of Rule 26 is essential to vest the court of appeals with
jurisdiction.  Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998). 
If an appeal is not timely perfected, a court of appeals does not obtain
jurisdiction to address the merits of the appeal.  Under those circumstances it can take no
action other than to dismiss the appeal. 
Id.; see also Ater v. Eighth Court of Appeals, 802 S.W.2d
241, 243 (Tex. Crim. App.
1991) (explaining that article 11.07 of the Texas Code of Criminal Procedure
governs out-of time appeals).
Because the notice of appeal was untimely, we lack
jurisdiction to entertain the appeal. 
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Memorandum
Opinion filed August 12, 2004.
Panel consists of Justices Yates,
Edelman, and Guzman.
Do Not Publish C Tex. R. App. P. 47.2(b).
 




[1]  The judgment
was not file stamped until April 15, 2004, which appellant=s counsel suggests is the Aformal@ date of sentencing. 
However, for purposes of the notice of appeal, this Court considers Athe day sentence is imposed in open court.@  The trial
court imposed the sentence in open court on March 24, 2004.


[2]  The
handwritten date is either April 1 or April 6, 2004.  The order is file stamped April 15, 2004.